Citation Nr: 9930537	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chest congestion.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  The propriety of a noncompensable evaluation for 
bilateral pes planus.

5.  The propriety of a noncompensable evaluation for 
hypertension.

6.  The propriety of a noncompensable evaluation for 
residuals of a fracture of the right 5th finger.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that granted the veteran's claims of 
service connection for bilateral flat feet, a fractured right 
5th finger and hypertension, assigning each disability a 
noncompensable evaluation.  Also in this decision the RO 
denied as not well grounded the veteran's claims of service 
connection for chest congestion, a gastrointestinal 
disability and bilateral knee disability.

The veteran's claims for compensable ratings for hypertension 
and residuals of a right fractured finger are deferred 
pending the completion being sought in the remand order 
below.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for chest congestion.

2.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a gastrointestinal 
disability.

3.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a bilateral knee 
disability.

4.  The veteran has pain on the use of his feet which is not 
relieved by arch supports.


CONCLUSIONS OF LAW

1. The veteran's claims of service connection for chest 
congestion, a gastrointestinal disability and a bilateral 
knee disability are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a compensable, 10 percent, evaluation 
for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 
5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination report of October 1988 
shows that he had a normal clinical evaluation of the lungs 
and chest, abdomen, and lower extremities.  

In August 1989, the veteran was seen at a medical facility 
with complaints of vomiting and fever of one days duration.  
He was assessed as having gastroenteritis.

An August 1992 service medical record reflects the veteran's 
complaints of left knee pain along with his report of 
twisting the left knee while wrestling two days earlier.  The 
veteran was placed on crutches for seven days and was 
assessed as having a probable strain.

In December 1993, the veteran again reported to a medical 
facility complaining of left knee pain of one weeks duration.  
The veteran was not given an assessment and was treated with 
Tylenol, an ace bandage and analgesic balm.  He was advised 
to return to the medical facility if pain continued longer 
than three weeks.

An April 1994 service medical record reflects the veteran's 
complaint of a chest cold of one days duration.  He was 
assessed as having otitis media and possible bronchitis.

In July 1994, the veteran was diagnosed as having plantar 
fascitis.

The veteran was seen at a medical facility in November 1994 
complaining of diarrhea for three days.

A Master Problem List notes that the veteran had an upper 
respiratory infection in December 1994.

The veteran was assessed as having sinus congestion in March 
1995.

Service medical records in March 1995 reflect diagnoses of 
plantar fascitis.  They also reflect the veteran's report of 
worsening symptoms with running and standing for long periods 
of time, and of some improvement with Motrin.  They show that 
the veteran had been given arch supports and prescribed 
physical therapy.  X-rays of the veteran's feet were normal.

Service medical records in May and August 1996 reflect the 
veteran's complaints of chest pain.  He was assessed in May 
1996 as having a muscle spasm, and in August 1996 as having 
bronchitis, noted possibly to be secondary to chronic 
obstructive pulmonary disease in August 1996.  The latter 
record notes that the veteran was a smoker.

The veteran's separation examination report is not available 
for review.

In December 1996 the veteran filed a claim of service 
connection for chest congestion, nasal/sinus disability, flat 
feet, a gastrointestinal disability, respiratory problems, 
headaches and bilateral knee problems.

At a VA general examination in February 1997, the veteran 
said that he had been told that his chest congestion and 
respiratory problems came from his sinuses.  He complained of 
periodic nasal congestion and sinus pain, bilateral feet and 
knee pain and stomach problems from time to time.  X-rays of 
his feet revealed an element of left pes planus, with no 
other remarkable findings. Physical findings of the veteran's 
feet revealed a decreased arch and questionable true pes 
planus.  The veteran was able to pronate and supinate, and 
stand on his toes and heels without difficulty.  X-rays of 
his knees revealed no evidence of fracture, effusion or focal 
degenerative change.  A chest X-ray revealed a normal chest.  
Respiratory examination showed that the veteran's lungs were 
completely clear to auscultation and percussion.  The veteran 
denied any intolerance to exercise.  In regard to the 
digestive system, bowel sounds were within the limits of 
normal and there was no organomegaly or tenderness.  Rectal 
examination was within the limits of normal.  Stool was 
negative for blood.

Based on the veteran's complaints, X-ray results, and 
physical findings, the examiner in February 1997 diagnosed 
the veteran as having history of chest congestion with normal 
examination, history of stomach problems, resolved, bilateral 
knee pain with a normal examination, and history of bilateral 
pes planus, minimal pes planus on the left.  The examiner 
said that the veteran's talk about chest congestion and 
coughing up sputum in the morning was more than likely 
secondary to cigarette smoking.

In a March 1997 rating decision, the RO granted the veteran's 
claims of service connection for hypertension, flat feet and 
fractured right 5th finger and assigned noncompensable 
evaluations for each disability.  It also granted service 
connection for sinusitis with headaches and assigned a 10 
percent evaluation.  In addition, the RO denied the veteran's 
claims of service connection for chest congestion, stomach 
problems, and a bilateral knee disability.

In the veteran's substantive appeal in December 1997, the 
veteran said he was taking medication and wearing foot braces 
and that his pes planus warranted a 10 percent evaluation.  
He also said that he had stomach problems, chest pain, and 
knee pain due to running every day for eight years. 

II.  Legal Analysis

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998). 

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claims of service connection are 
well grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  VA's duty to assist the 
veteran in developing the pertinent facts of his claim does 
not arise until after he has met his initial burden of 
submitting a well grounded claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran's service medical records show that he was 
treated for left knee pain in August 1992 after reportedly 
twisting it two days earlier while wrestling.  He was 
diagnosed as having a probable strain.  He was again treated 
for left knee pain in December 1993, but was not given an 
assessment.  He was treated with Tylenol, an ace bandage and 
analgesic balm and was advised to return to the clinic if the 
pain continued for more than three weeks.  There are no other 
treatment records regarding the veteran's knees in service 
and his separation examination report is not available for 
review.

In regard to the veteran's claim of service connection for a 
gastrointestinal disability, service medical records show 
that he was treated for gastroenteritis in August 1989 and 
diarrhea in November 1994.

Lastly, with respect to the claim of service connection for 
chest congestion, the veteran was treated for possible 
bronchitis in April 1994, an upper respitoary infection in 
December 1994, and bronchitis in August 1996, with a question 
of it being secondary to chronic obstructive pulmonary 
disease.  

Although, as shown above, the veteran was treated in service 
for left knee pain, gastroenteritis and chest congestion, his 
claims of service connection for such disabilities are not 
plausible in light of the absence of competent evidence of 
any current knee, chest or gastrointestinal disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has not submitted any evidence showing treatment 
since service for his claimed disabilities.  Moreover, a VA 
general examination performed in February 1997 shows only 
that the veteran had a history of chest congestion and 
stomach problems.  Findings in regard to his chest and 
stomach were normal.  While the examiner did relay the 
veteran's report of chest congestion and coughing up sputum 
in the early morning, he found that the veteran's chest was 
completely clear to auscultation and percussion on 
examination.  He related the veteran's subjective complaints 
as being more likely than not related to his smoking.  Thus, 
even if it were shown that the veteran has a current chest 
disability, the claims file is devoid of any evidence of a 
nexus between any such disability and service.  Caluza, 
supra.  With respect to the veteran's knees, while he was 
diagnosed in February 1997 as having bilateral knee pain, he 
was also found to have a normal examination.  Since there is 
no objective evidence of a current knee disability and no 
pathology upon which the veteran's knee pain can be rated, 
there is no basis in which service connection for such a 
disability could be granted.  See Evans v. West, 12 Vet. App. 
22 (1998).  

As previously noted, competent evidence of a current 
disability requires a medical diagnosis.  Caluza, supra.  
There is simply no current medical diagnoses involving the 
veteran's knees, chest or stomach.  Absent the submission of 
such evidence, the veteran's claims of service connection for 
a bilateral knee disability, chest congestion and 
gastrointestinal disability are implausible and not well 
grounded.  38 U.S.C.A. § 5107(a).

Compensable Rating for Bilateral Pes Planus

The veteran's claim for a compensable evaluation for 
bilateral pes planus is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist him with 
his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The severity of the veteran's bilateral pes planus must be 
assessed in the context of its entire history.  38 C.F.R. 
§§ 4.1, 4.130; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service medical records show that he began 
having problems with his feet in 1992.  They also reflect his 
complaints of worsening symptoms in March 1995 with running 
and standing for long periods of time, and further show that 
he was given arch supports and physical therapy.  In April 
and May 1995, the veteran was noted to have chronic foot 
pain.  The veteran continued to complain of foot pain after 
service and was found to have decreased arches at a February 
1997 VA examination.  He was also found to be able to pronate 
and supinate and stand on his toes and heels without 
difficulty.  He was assessed as having history of bilateral 
pes planus, minimal pes planus on the left (as shown by X-
ray).  

Pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Under this code, a noncompensable rating is 
required for flatfoot that is mild, with symptoms relieved by 
built-up shoe or arch support.  A 10 percent evaluation is 
required for moderate flatfoot, with weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent rating is required for bilateral 
pes planus that is severe, with objective evidence of marked 
deformity (pronation, abduction, etc), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.

The veteran complains of ongoing foot pain despite his use of 
arch supports that he had been prescribed in service in 1995, 
and these complaints have not been negated by the medical 
evidence.  Consequently, because the veteran's symptoms have 
not been completely relieved by his use of arch supports, a 
higher than 0 percent rating is indicated.  Code 5276.

On the other hand, findings from the VA examination in 
February 1997 do not show weight-bearing line over or medial 
to the great toe, or inward bowing of the tendo achillis.  
Thus, the veteran does not meet all of the criteria for a 30 
percent rating.  While this is so, it must be kept in mind 
that it is not expected that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and above 
all, coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Other criterion for a 30 percent rating requires pain on 
manipulation and use of the feet.  Although there is no 
indication from the February 1997 examination as to pain on 
manipulation, the veteran's assertions of increased symptoms 
with running and standing for prolonged periods of time meet 
the criteria for pain on use of the feet. 

In sum, the level of impairment of the veteran's pes planus 
disability falls somewhere between a 0 percent rating and a 
10 percent rating.  In giving the veteran the benefit of the 
doubt in this matter as the law and regulations require, he 
is entitled to the higher 10 percent rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3, 4.7, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1999).

A higher than 10 percent evaluation is not warranted under 
Diagnostic Code 5276 since the veteran's symptomatology does 
not equate with a severe level of impairment.  More 
specifically, the veteran was found to have only minimal pes 
planus in the left foot by X-ray, and there was no evidence 
of marked deformity, swelling on use, or characteristic 
callosities.  Moreover, the veteran was able to pronate and 
supinate, and stand on his toes and heels without difficulty 
at the February 1997 examination.

Inasmuch as the 10 percent evaluation represents the greatest 
degree of impairment since the date of the grant of service 
connection, "staged rating" is unnecessary.  See Fenderson, 
12 Vet. App. at 126.


ORDER

Service connection for chest congestion is denied as not well 
grounded.

Service connection for a gastrointestinal disability is 
denied as not well grounded.

Service connection for a bilateral knee disability is denied 
as not well grounded.

An initial 10 percent rating for bilateral pes planus is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower priority in terms of the necessity of 
carrying out the instruction completely.

Hypertension

During the course of the veteran's appeal, the regulations 
pertaining to cardiovascular disabilities were revised.  The 
veteran's hypertension was initially evaluated under 
38 C.F.R. § 4.104, Code 7101 (1991-1997).  This code provides 
that a compensable (10 percent) rating is assigned when 
diastolic pressure of predominately 100 or more.

On January 12, 1998, the rating criteria for hypertension 
were revised and now provide for a compensable (10 percent) 
evaluation when diastolic pressure is predominately 100 or 
more, or; systolic pressure is predominately 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control. 

As the veteran's claim for a compensable rating for 
hypertension was pending when the regulations pertaining to 
cardiovascular disabilities were revised, he is entitled to 
the version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the amended 
or current rating criteria may apply, whichever are most 
favorable to the veteran.

Since the veteran has only been evaluated under the old 
criteria for rating hypertension, the RO must consider the 
veteran's claim for a compensable evaluation under the new 
criteria for rating hypertension before the Board can review 
the issue.  Karnas, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In addition, the veteran should be afforded a 
thorough and contemporaneous cardiovascular medical 
examination so that the specific criteria for rating 
hypertension can be addressed by a medical examiner .  See 
Green v. Derwinski, 1 Vet. App. 121 (1991). 

Fractured Right 5th Finger

When the RO denied the veteran's claim for a compensable 
rating for the veteran's fractured right 5th finger in March 
1997, it did so on the basis that no disability of the right 
5th finger was found at the February 1997 VA examination.  
However, upon review of the examination report, it is 
apparent that the veteran's right 5th finger was never 
examined.  There is simply no mention of the right 5th 
finger.  Thus, before a fully informed decision can be made 
in regard to the veteran's claim for a compensable rating for 
the 5th right finger, the finger must be examiner.  Green, 
supra.

Furthermore, in evaluating increased rating claims for 
orthopedic disabilities, the Board observes that the Court 
has expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of Deluca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1999) or 38 C.F.R. § 4.45 (1999).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in Deluca must be followed in adjudicating the 
veteran's increased rating claims.

Accordingly, this case is Remanded to the RO for the 
following action:

1. The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion 
must read the entire remand, to 
include the explanatory paragraphs 
above the numbered instructions.

2.  The veteran should be asked to 
clearly identify (names, addresses, 
dates) all sources (VA or non-VA) of 
treatment for his hypertension and 
right 5th finger since service.  The RO 
should contact the identified sources 
and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159 (1999). 

3.  The veteran should be afforded a 
VA cardiovascular examination to 
determine the extent and severity of 
his service-connected hypertension in 
view of the new and old rating 
criteria for rating hypertensive 
vascular disease.  The claims file and 
a copy of this REMAND must be provided 
to and reviewed by the examiner.  All 
tests deemed appropriate should be 
conducted, including blood pressure 
checks. 

4.  The veteran should be afforded a 
VA orthopedic examination to determine 
the severity of his service-connected 
right 5th finger disability.  Any tests 
as the examining physician deems 
appropriate should be performed.  The 
examination should include complete 
observations of the ranges of motion 
of the affected areas.  All findings 
should be reported.  The examiner 
should be asked to determine whether 
the right 5th finger exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over 
time.  This determination should also, 
if feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The claims folder and a copy of 
this REMAND should be made available 
to the examiner for review before the 
examination.

5.  Thereafter the RO should again 
review the veteran's claims for 
compensable ratings for hypertension 
and residuals of a fractured right 5th 
finger.  In rating hypertension, the 
new and old rating criteria must be 
considered.  38 C.F.R. § 4.71a, 
Diagnostic Code 7101.  In rating 
residuals of a fractured right 5th 
finger, the guidelines provided by the 
Court in Deluca v. Brown, 8 Vet. App. 
202 (1995) must be considered.  If any 
action taken remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case and the 
applicable time to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate review, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this remand 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







